EXHIBIT 10.11

  

 

 

[maple_ex1011img1.jpg] 



   

 



 

[maple_ex1011img2.jpg] 



   

 



 

[maple_ex1011img3.jpg] 



   

 



 

[maple_ex1011img4.jpg] 



   

 



 

[maple_ex1011img5.jpg] 



   

 



 

[maple_ex1011img6.jpg] 



   

 



 

[maple_ex1011img7.jpg] 



   

 



 

[maple_ex1011img8.jpg] 



   

 



 

[maple_ex1011img9.jpg] 



   

 



 

[maple_ex1011img10.jpg] 



   

 



 

[maple_ex1011img11.jpg] 



   

 



 

[maple_ex1011img12.jpg] 



   

 



 

[maple_ex1011img13.jpg] 



   

 



 

[maple_ex1011img14.jpg] 



   

 



 

[maple_ex1011img15.jpg] 



   

 



 

[maple_ex1011img16.jpg] 



   

 



 

[maple_ex1011img17.jpg] 



   

 



 

[maple_ex1011img18.jpg] 



   

 



 

[maple_ex1011img19.jpg] 



   

 



 

[maple_ex1011img20.jpg] 



   

 



 

[maple_ex1011img21.jpg] 



   

 



 

[maple_ex1011img22.jpg] 



   

 



 